Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 20 July 1826
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My best friend
					Washington 20 July 1826
				
				From the earnestness of my last Letter I am much afraid that you may think as is often the case with my friends that it proceeded from ill temper—It was most assuredly not with such a motive or in such a disposition that it was written It sprung from the feeling of anxiety which the extreme difficulty of your situation produced and under the idea that Mr Quincy had relinquished his charge which however unpleasant had been given to him under the firm conviction that it would save much difficulty to you and remove many of the causes of uneasiness which the nature of things rendered so unpleasant—I am happy to see by your Letter that he is assisting you and hope that it will your task more easy.—Your Letter has arrived just in time to delay my journey a few days that I may arrange some plan for my abode until I join you—I shall probably start on Monday—I think of going to Lebanon in New York where I shall be able to live retired and be ready to join you when you think proper—or I may go to a place called Dee in New Jersey by the Sea which is very retired and where there is excellent Bathing—I shall however give you due notice when I have fixed my plan—Johnson will stay in the House as I do not like to have it said that the publick property was left in the care of Servants—I have dissmissed several of the Servants until we return and shall put the establishment on the most eoconomical footing Mary goes to Mrs. Frye—Poor Mr Cook sent for me yesterday to take his last leave but I think he may still linger some time—Mr. Wirt has given much displeasure to the publick by his conduct and it is whispered as Mr Rush told me that he will make the Oration but that he intends to go to the Springs first to get strength for the occasion—The Patrick Henry is still a hard pill to swallow—and peeps out on all occasions—Mrs. Royall has done him no good—Thomas arrived here to day after a very fatiguing journey—I am glad he came as he will have an opportunity of seeing Mr Cook before he dies—We are all pretty well—I shall write to John soon.to John—Gov Barbour goes away tomorrow he is not well Mrs. Rush has a daughter and every thing the Gentlemen say that every thing is quiet and prosperous and that your absence may be lengthen’d to any degree—Yours Ever
				
					L C A.
				
				
			